Citation Nr: 1047279	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied the Veteran's claim 
for a TDIU.

The Veteran testified before the undersigned Acting Veterans Law 
Judge during an October 2010 Videoconference hearing at the RO.  
A hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

A TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2010).

The regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet 
the applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), an extra-schedular rating is for consideration where the 
veteran is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are 
circumstances in the appellant's case, apart from any nonservice-
connected condition and advancing age, which would justify a TDIU 
due solely to the service-connected conditions.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 
5 Vet. App. 375 (1993).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).

The U. S. Court of Appeals for Veterans Claims (Court) has held 
that in the case of a claim for TDIU, the duty to assist requires 
that VA obtain an examination that includes an opinion on what 
effect the appellant's service-connected disabilities have on his 
ability to work.  38 U.S.C.A. § 5107(a) (West 2002); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2010).  

The Veteran's combined rating of 80 percent for his service-
connected disabilities satisfy the statutory requirements for 
TDIU as detailed under 38 C.F.R. § 4.16(a) (2010).  During his 
October 2010 hearing, the Veteran testified that he retired in 
1992 or 1993 following a motor vehicle accident in which he 
sustained extensive head injuries.  He contends that he is now 
unable to work due to his various service-connected disabilities.  
A June 2008 VA audiology examiner determined that the Veteran's 
high frequency hearing loss would make it "difficult" for him 
to understand speech in many working environments while a June 
2008 VA psychological examiner determined, without further 
elaboration, that the Veteran's psychiatric symptoms did not 
impair his ability to work.  No opinion as to whether the 
Veteran's service-connected disabilities, when considered 
together, prevent gainful employment has been obtained and such 
an opinion is required.  See Friscia, supra.

During his October 2010 hearing, the Veteran also testified that 
he received regular treatment at the Richmond and Beckley VA 
Medical Centers (VAMCs).  Treatment records from the Richmond 
VAMC dated through July 2, 2008 and treatment records from the 
Beckley VAMC dated through March 6, 2009 are located in the 
claims file.  As these records are pertinent to the instant 
claims and have been properly identified, they must be obtained.  
38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records for the 
evaluation and treatment of the Veteran from 
the Richmond VAMC, since July 2, 2008, and 
from the Beckley VAMC, since March 6, 2009.  
All records and/or responses received should 
be associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran that they were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  After completion of 1 above, schedule the 
Veteran for an examination to determine the 
combined impact of all service-connected 
disabilities on his ability to obtain and 
maintain gainful employment.  If possible, 
due to the distance the Veteran must travel, 
this examination should be conducted at the 
Beckley VAMC.  A copy of the Veteran's 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner.

After reviewing the claims file and examining 
the Veteran, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (50 percent or greater probability) that 
his service-connected disabilities, either 
alone, together or in some combination, 
render him unable to secure or follow a 
substantially gainful occupation for which 
his education and occupational experience 
would otherwise qualify him.  

The Veteran is currently service-connected 
for posttraumatic stress disorder, diabetes 
mellitus, type II, bilateral upper and lower 
extremity peripheral neuropathy, tinnitus, 
hearing loss, and erectile dysfunction.  

The examiner should set forth all examination 
findings, along with a complete rationale for 
any opinion reached, in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.

3.  After completing the above requested 
action, and any additional notice and/or 
development deemed warranted, adjudicate the 
claim for a TDIU, in light of all pertinent 
evidence and legal authority.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, furnish him a 
supplemental statement of the case, and 
afford him the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


